DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5 – 12, and 14 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches limitations as noted in the previous Office Action.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest “generate, upon validation of all actions of the setup task, a report that the setup task has been completed; and send the report that the setup task has been completed to the other control devices”, as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The Examiner agrees with Remarks dated 12/31/2021 (“Remarks”), p. 9.
Specifically, claim 1 contains the limitations:
record an action, taken by that control device as part of a setup task being performed on the HVAC system during a setup of the HVAC system, as a block in a block chain for the setup task;
generate, upon validation of all actions of the setup task, a report that the setup task has been completed; and 
send the block to the other control devices for validation of the action in the block chain for the setup task;
A thorough search of the prior art reveals that using a block chain setup (which, as claimed, requires all devices to receive blocks for validation within the block chain) is known in the art, (cf. previously-cited Sinha) it is still a new and growing area of endeavor in the HVAC art. For example, Sinha, the closest available prior art, uses a block chain to record licensing data to a licensing server (cf. paragraph 0019) but does not utilize a block chain for non-financial actions such as completing a setup, maintenance, or repair task. In addition, the distributed nature of block chain requires a message to be sent to “the other control devices”, wherein in HVAC control, a central controller/server is used, precluding the higher message traffic required for maintaining and utilizing a block chain storage configuration. As such, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record.
Independent claims 10 and 15 are allowable for the reasons cited for claim 1. The remaining claims are allowable because they depend on one of allowable independent claims 1, 10, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. HUNTLEY whose telephone number is (303) 297-4307. The preferred fax number for the examiner is (571) 483-7272. The examiner can normally be reached on Monday – Friday, 7:30 am – 5:00 pm MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo, can be reached at (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Should the Applicant desire to communicate via email or schedule an Applicant-initiated interview, the Applicant may use the Automated Interview Request (AIR) form online at <<http://www.uspto.gov/patent/uspto-automated-interview-request-air-form>>. In particular, the AIR form allows the Applicant to include authorization to communicate via email with the Examiner for interview-related communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MICHAEL J HUNTLEY/
Primary Examiner, Art Unit 2116